DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 06/02/2022. As directed by the amendment: claims 1, 21, 26, and 28 have been amended, claims 23 has been cancelled and claims 30-32 have been added.  Thus, claims 1-11, 21-22, and 24-32 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 9, filed 06/02/2022, with respect to the 112b rejection has been fully considered and are persuasive. The claim 5 depends on claim 1, rather than claim 4, therefore the claim is not indefinite. The 112b rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see page 9, filed 06/02/2022, with respect to the 112d rejection has been fully considered and are persuasive. As the aspiration source is within functional language, it is not positively recited, therefore the positive recitation in claim 25 is valid. The 112d rejection of claim 25 has been withdrawn. 
Applicant's arguments, pages 10-15 filed 06/02/2022 have been fully considered but they are not persuasive. The applicant argues that the amended claim language for claim 1 “the treatment member including a distal-most end portion, a proximal end portion, and an intermediate portion positioned axially between the distal-most end portion and the proximal end portion, and wherein the intermediate portion tapers toward the distal-most end of the treatment member from a proximal-most end of the intermediate portion to a distal-most end of the intermediate portion”, for claim 26 “the treatment member including a distal-most end portion, a proximal end portion, and an intermediate portion positioned axially between the distal-most end portion and the proximal end portion, and wherein the distal-most end portion includes a distally tapering portion and a proximally tapering portion, the proximally tapering portion being proximal of the distally tapering portion and an intermediate portion located between the distally tapering portion and the proximally tapering portion”, and for claim 28 “the treatment member including a distal-most end portion, a proximal end portion, and an intermediate portion positioned axially between the distal-most end portion and the proximal end portion, and wherein the distal-most end portion includes a distally tapering portion and a proximally tapering portion proximal of the distally tapering portion, the distally tapering portion tapers toward a distal-most end of the treatment member, the proximally tapering portion tapers toward the proximal end portion, and the intermediate portion tapers toward the distal-most end of the treatment member from a proximal-most end of the intermediate portion to a distal-most end of the intermediate portion” is not taught by Escudero et al (US 20090234378 A1), herein referenced to as “Escudero” in view of Gupta et al (US 20150141816 A1), herein referenced to as “Gupta” or Wulfman et al (US 20020007190 A1), herein referenced to as “Wulfman”.  The applicant asserts that Esudero and Gupta does not teach these limitations; and that Wulfman does not teach a proximal end portion and a proximally tapering portion. The examiner disagrees with the applicant’s assertions. For claim 1, Escudero discloses: “the treatment member 102 including a distal-most end portion 135 (see Fig. 3A), a proximal end portion (see annotated Fig. 3A below), and an intermediate portion (see annotated Fig. 3A below) positioned axially between the distal-most end portion 133 and the proximal end portion (see annotated Fig. 3A below), and wherein the intermediate portion (see annotated Fig. 3A below) tapers toward the distal-most end 133 of the treatment member 102 from a proximal-most end (see annotated Fig. 3A below) of the intermediate portion (see annotated Fig. 3A below) to a distal-most end (see annotated Fig. 3A below) of the intermediate portion (see annotated Fig. 3A below, the intermediate portion tapers from right to left, from proximal to distal)”.

    PNG
    media_image1.png
    691
    789
    media_image1.png
    Greyscale

	For claim 26, Gupta in another embodiment teaches: “the treatment member 100 including a distal-most end portion 105, a proximal end portion 101, and an intermediate portion (see annotated Fig. 1 below) positioned axially between the distal-most end portion 105 and the proximal end portion 101, and wherein the distal-most end portion 105 includes a distally tapering portion (see annotated Fig. 1 below) and a proximally tapering portion (see annotated Fig. 1 below), the proximally tapering portion (see annotated Fig. 1 below) being proximal of the distally tapering portion (see annotated Fig. 1 below) and an intermediate portion (see annotated Fig. 1 below) located between the distally tapering portion (see annotated Fig. 1 below) and the proximally tapering portion (see annotated Fig. 1 below).

    PNG
    media_image2.png
    347
    678
    media_image2.png
    Greyscale

For claim 28, Escudero discloses: “the treatment member 102 including a distal-most end portion 135 (see Fig. 3A), a proximal end portion (see annotated Fig. 3A above), and an intermediate portion (see annotated Fig. 3A above) positioned axially between the distal-most end portion 133 and the proximal end portion (see annotated Fig. 3A above), and wherein the intermediate portion (see annotated Fig. 3A above) tapers toward the distal-most end 133 of the treatment member 102 from a proximal-most end (see annotated Fig. 3A above) of the intermediate portion (see annotated Fig. 3A above) to a distal-most end (see annotated Fig. 3A above) of the intermediate portion (see annotated Fig. 3A above, the intermediate portion tapers from right to left, from proximal to distal)”. 
Gupta teaches: “and wherein the distal-most end portion 105 includes a distally tapering portion (see annotated Fig. 1 above) and a proximally tapering portion (see annotated Fig. 1 above), the distally tapering portion (see annotated Fig. 1 above) tapers toward a distal-most end (see annotated Fig. 1 above) of the treatment member 100, the proximally tapering portion (see annotated Fig. 1 above) tapers toward the proximal end portion 101”. 
As shown above, Escudero and Gupta teaches the amended claim language of the independent claims, thus the rejection will stand. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 26, the claim limitation “an intermediate portion” in ll 11 renders the claim indefinite as the language does not easily differentiate it from “an intermediate portion” in ll 8. For the purpose of prior art examination, the “an intermediate portion” in ll 8 will be defined as “an intermediate portion of the distal-most end portion”. Appropriate correction is required. 
In regards to claims 31 and 32, the claim limitations “a distal tapering portion” in ll 2 of both of the claims renders these claims indefinite as it is not clear how these limitations are different from “a distal tapering portion” in claims 26 and 28 respectively or if they are the same. For the purpose of prior art examination, these limitations will be regarded to as the same elements from their independent claims. Appropriate correction is required. 
	Claim 27 is rejected as being dependent to claim 26. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Escudero et al (US 20090234378 A1), herein referenced to as “Escudero” in view of Gupta et al (US 20150141816 A1), herein referenced to as “Gupta”. 
In regards to claim 26, Escudero discloses: A medical device 100 (see Figs. 1A – 13D, [0075]), the medical device 100 comprising: an outer tubular member 120 (see Figs. 1A – 13D, [0075]) made from one or more rigid materials (see [0075], reinforced sheath, [0119], disclosing rigid materials and [0159], disclosing that the catheter “tubular member” has rigid portion); a drive shaft 114 (see Fig. 1B, [0080]) configured to be accommodated in the outer tubular member 120 (see Figs. 12D-12E); a treatment member 102 (see Figs. 1A – 13D, [0075]) on the drive shaft 114 (see Fig. 1B) configured to grind a substance 4 (see Fig. 11A, [0127]) inside a body lumen (see Fig. 11A, [0127], a vessel), the treatment member 102 including a distal-most end portion 135 (see Fig. 3A), a proximal end portion (see annotated Fig. 3A below), and an intermediate portion (see annotated Fig. 3A below) positioned axially between the distal-most end portion 133 and the proximal end portion (see annotated Fig. 3A below); and wherein a distal end surface 130 (see Fig. 1A-1B, [0100]) of the treatment member 102 is configured to be directed toward a central axis of a vessel (see Fig 1A-1B, since 130 faces towards the a central axis denoted by the dotted line, this central axis is shared by both the catheter and the vessel, therefore 130 faces towards a central axis of a vessel). Escudero des not explicitly disclose: having a first bend element and a second bend element, the second bend element being proximal to the first bend element in a natural state; and wherein the distal-most end portion includes a distally tapering portion and a proximally tapering portion, the proximally tapering portion being proximal of the distally tapering portion and an intermediate portion located between the distally tapering portion and the proximally tapering portion.

    PNG
    media_image1.png
    691
    789
    media_image1.png
    Greyscale

However, Gupta teaches in a similar field of invention: a medical device 300 (see Figs. 5A – 6), with an outer tubular member 301 (see Figs. 5A – 6), and a treatment member 303 (see Figs. 5A – 6). Gupta further teaches: having a first bend element 335 (see Fig. 5B, [0063]) and a second bend element 366 (see Figs. 5A – 6, [0063]), the second bend element 366 being proximal to the first bend element 335 (366 is proximal to 335) in a natural state. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Escudero to incorporate the teachings of Gupta and have a medical device with a first bend element and a second bend element proximal to the first bend element in a natural state. Motivation for such can be found in Gupta as these two bends results in an s-shape which has offset that can obtain optimum apposition to the tissue walls to align the cutter to cut the material along the edge of the vessel wall (see [0063]).
	Gupta further teaches in a variant embodiment a treatment member 100 (see Figs. 1-2B) with a distal-most end portion 105 (see Figs. 1-2B), a proximal end portion 101 (see Figs. 1-2B), and an intermediate portion (see annotated Fig. 1 below) positioned axially between the distal-most end portion 105 and the proximal end portion 101. Gupta further teaches: and wherein the distal-most end portion 105 includes a distally tapering portion (see annotated Fig. 1 below) and a proximally tapering portion (see annotated Fig. 1 below), the proximally tapering portion (see annotated Fig. 1 below) being proximal of the distally tapering portion (see annotated Fig. 1 below) and an intermediate portion (see annotated Fig. 1 below) located between the distally tapering portion (see annotated Fig. 1 below) and the proximally tapering portion (see annotated Fig. 1 below).

    PNG
    media_image2.png
    347
    678
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Escudero and Gupta to incorporate the teachings of variant embodiment of Gupta and have a treatment member with the distal-most end portion includes a distally tapering portion and a proximally tapering portion, the proximally tapering portion being proximal of the distally tapering portion and an intermediate portion located between the distally tapering portion and the proximally tapering portion. Motivation for such can be found in Gupta as this type of tip can aid in radially pushing the cutter of the treatment device into a wall of a vessel in which the atherectomy catheter is placed as this nosecone can assist in positioning the cutter by pivoting itself (see [0026] and [0038]). 
In regards to claim 27, the combination of Escudero and Gupta teaches: the medical device of claim 26. The combination of Escudero and Gupta further teaches: wherein the first bend element 335 (Gupta) is configured to redirect the distal end surface 130 (Escudero) of the treatment member 102 (Escudero) away from a wall of the vessel (see Fig. 6, due to bend of 335, the device is turned away from the wall of the vessel 400).
In regards to claim 28, Escudero discloses: A medical device 100 (see Figs. 1A – 13D, [0075]), the medical device 100 comprising: an outer tubular member 120 (see Figs. 1A – 13D, [0075]) made from one or more rigid materials (see [0075], reinforced sheath, [0119], disclosing rigid materials and [0159], disclosing that the catheter “tubular member” has rigid portion); a drive shaft 114 (see Fig. 1B, [0080]) configured to be accommodated in the outer tubular member 120 (see Figs. 12D-12E); a treatment member 102 (see Figs. 1A – 13D, [0075]) on the drive shaft 114 (see Fig. 1B) configured to grind a substance 4 (see Fig. 11A, [0127]) inside a body lumen (see Fig. 11A, [0127], a vessel), the treatment member 102 including a distal-most end portion 135 (see Fig. 3A), a proximal end portion (see annotated Fig. 3A below claim 26), and an intermediate portion (see annotated Fig. 3A below claim 26) positioned axially between the distal-most end portion 133 and the proximal end portion (see annotated Fig. 3A below claim 26), and wherein the intermediate portion (see annotated Fig. 3A below claim 26) tapers toward the distal-most end 133 of the treatment member 102 from a proximal-most end (see annotated Fig. 3A below claim 26) of the intermediate portion (see annotated Fig. 3A below claim 26) to a distal-most end (see annotated Fig. 3A below claim 26) of the intermediate portion (see annotated Fig. 3A below claim 26, the intermediate portion tapers from right to left, from proximal to distal); and a bearing 116 (see Figs. 1A-1B and 12D-12E, [0085], used as a bearing surface, in Figs. 12D-E it is shown that 116 the bearing with the holes is between 120, and 114) between the outer tubular member 120 and the drive shaft 114. Escudero does not explicitly disclose: having a first bend element and a second bend element, the second bend element being proximal to the first bend element in a natural state, and wherein the distal-most end portion includes a distally tapering portion and a proximally tapering portion proximal of the distally tapering portion, the distally tapering portion tapers toward a distal-most end of the treatment member, the proximally tapering portion tapers toward the proximal end portion; and the bearing being positioned distal to the first bend element.
However, Gupta teaches in a similar field of invention: a medical device 300 (see Figs. 5A – 6), with an outer tubular member 301 (see Figs. 5A – 6), and a treatment member 303 (see Figs. 5A – 6). Gupta further teaches: having a first bend element 335 (see Fig. 5B, [0063]) and a second bend element 366 (see Figs. 5A – 6, [0063]), the second bend element 366 being proximal to the first bend element 335 (366 is proximal to 335) in a natural state. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Escudero to incorporate the teachings of Gupta and have a medical device with a first bend element and a second bend element proximal to the first bend element in a natural state. Motivation for such can be found in Gupta as these two bends results in an s-shape which has offset that can obtain optimum apposition to the tissue walls to align the cutter to cut the material along the edge of the vessel wall (see [0063]).
Gupta further teaches in a variant embodiment a treatment member 100 (see Figs. 1-2B) with a distal-most end portion 105 (see Figs. 1-2B), a proximal end portion 101 (see Figs. 1-2B), and an intermediate portion (see annotated Fig. 1 below claim 26) positioned axially between the distal-most end portion 105 and the proximal end portion 101. Gupta further teaches: and wherein the distal-most end portion 105 includes a distally tapering portion (see annotated Fig. 1 below claim 26) and a proximally tapering portion (see annotated Fig. 1 below claim 26), the distally tapering portion (see annotated Fig. 1 below claim 26) tapers toward a distal-most end (see annotated Fig. 1 below claim 26) of the treatment member 100, the proximally tapering portion (see annotated Fig. 1 below claim 26) tapers toward the proximal end portion 101.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Escudero and Gupta to incorporate the teachings of variant embodiment of Gupta and have a treatment member with the distal-most end portion includes a distally tapering portion and a proximally tapering portion, the proximally tapering portion being proximal of the distally tapering portion and an intermediate portion located between the distally tapering portion and the proximally tapering portion. Motivation for such can be found in Gupta as this type of tip can aid in radially pushing the cutter of the treatment device into a wall of a vessel in which the atherectomy catheter is placed as this nosecone can assist in positioning the cutter by pivoting itself (see [0026] and [0038]). 
In regards to claim 31, the combination of Escudero and Gupta teaches: the medical device of claim 26, see 103 rejection above. Gupta further teaches: wherein the distal-most end portion 105 of the treatment member includes a distal tapering portion (see annotated Fig. 1 below claim 26) and a ring shaped portion (the intermediate portion of the distal-most end portion is a ring shaped portion) between the distal tapering portion (see annotated Fig. 1 below claim 26) and the intermediate portion (see annotated Fig. 1 below claim 26).
The combination of Escudero and Gupta further teaches: a taper shape of the distal tapering portion (taper of Gupta, see annotated Fig. 1 below claim 26, is more gradual and less rounded than that of Escudero, the taper does not come to a point but rather a planar face or two different points) is different from a taper shape of the intermediate portion (taper of Escudero see annotated Fig. 3A below claim 26, is more rounded and resulted in a steeper taper, additionally the taper comes to a point). 
In regards to claim 32, the combination of Escudero and Gupta teaches: the medical device of claim 28, see 103 rejection above. Gupta further teaches: wherein the distal-most end portion 105 of the treatment member includes a distal tapering portion (see annotated Fig. 1 below claim 26) and a ring shaped portion (the intermediate portion of the distal-most end portion is a ring shaped portion) between the distal tapering portion (see annotated Fig. 1 below claim 26) and the intermediate portion (see annotated Fig. 1 below claim 26).
The combination of Escudero and Gupta further teaches: a taper shape of the distal tapering portion (taper of Gupta, see annotated Fig. 1 below claim 26, is more gradual and less rounded than that of Escudero, the taper does not come to a point but rather a planar face or two different points) is different from a taper shape of the intermediate portion (taper of Escudero see annotated Fig. 3A below claim 26, is more rounded and resulted in a steeper taper, additionally the taper comes to a point). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Escudero in view of Gupta as applied to claim 28 above, and further in view of Sher (US 20060015126 A1), herein referenced to as “Sher”.
In regards to claim 29, the combination of Escudero and Gupta teaches: the medical device of claim 28. Escudero and Gupta does not explicitly teach: wherein the bearing is a plurality of roller bearings configured to facilitate relative rotation between the treatment member and the outer tubular member.  
However, Sher in a similar field of invention teaches a medical device (see Fig. 1) with a treatment member 6 (see Fig. 1), a drive shaft 2 (see Fig. 1, [0126], rotation by 2 causes 6 to rotate), an outer tubular member 12 (see Fig. 1), and a bearing 3 (see Fig. 1). Sher further teaches: wherein the bearing 3 is a plurality of roller bearings 3 (see Fig. 1, [0126], there are multiple bearings 3, and force 2 and therefore 6 to rotate) configured to facilitate relative rotation between the treatment member and the outer tubular member (see [0126], rotation caused by 3 incudes 2 to rotate, and then 6 to rotate, and this rotation is relative in comparison to the non-rotating 12). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Escudero and Gupta to incorporate the teachings of Sher and have the bearing is a plurality of roller bearings configured to facilitate relative rotation between the treatment member and the outer tubular member. Motivation for such can be found in Sher as this allows for a combined longitudinal and unidirectional rotational motion of the treatment member/working head (see [0126]).
Claims 1, 3 – 5, 10 – 11, 21-22, 24-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Escudero et al (US 20090234378 A1), herein referenced to as “Escudero” in view of Gupta et al (US 20150141816 A1), herein referenced to as “Gupta” and Wulfman et al (US 20020007190 A1), herein referenced to as “Wulfman”. 
In regards to claim 1, Escudero discloses: A medical device 100 (see Figs. 1A – 13D, [0075]), the medical device 100 comprising: an outer tubular member 120 (see Figs. 1A – 13D, [0075]) made from one or more rigid materials (see [0075], reinforced sheath, [0119], disclosing rigid materials and [0159], disclosing that the catheter “tubular member” has rigid portion); a drive shaft 114 (see Fig. 1B, [0080]) configured to be accommodated in the outer tubular member 120 (see Figs. 12D-12E); a treatment member 102 (see Figs. 1A – 13D, [0075]) on the drive shaft 114 (see Fig. 1B) configured to grind a substance 4 (see Fig. 11A, [0127]) inside a body lumen (see Fig. 11A, [0127], a vessel), the treatment member 102 including a distal-most end portion 135 (see Fig. 3A), a proximal end portion (see annotated Fig. 3A below claim 26), and an intermediate portion (see annotated Fig. 3A below claim 26) positioned axially between the distal-most end portion 133 and the proximal end portion (see annotated Fig. 3A below claim 26), and wherein the intermediate portion (see annotated Fig. 3A below claim 26) tapers toward the distal-most end 133 of the treatment member 102 from a proximal-most end (see annotated Fig. 3A below claim 26) of the intermediate portion (see annotated Fig. 3A below claim 26) to a distal-most end (see annotated Fig. 3A below claim 26) of the intermediate portion (see annotated Fig. 3A below claim 26, the intermediate portion tapers from right to left, from proximal to distal) ; and the treatment member 102 including at least one window 106 which is open to communicate with the lumen of 120 (see Fig. 1B, [0078], cut material is moved through the catheter 120) that communicates with a lumen of the outer tubular member 120 and an aspiration source 152 (see Fig. 1B, [0083]). Escudero does not explicitly disclose: having a first bend element and a second bend element, the second bend element being proximal to the first bend element in a natural state; and wherein the lumen of the outer tubular member is in communication with an aspiration tube configured to be connected to an aspiration source. 
However, Gupta teaches in a similar field of invention: a medical device 300 (see Figs. 5A – 6), with an outer tubular member 301 (see Figs. 5A – 6), and a treatment member 303 (see Figs. 5A – 6). Gupta further teaches: having a first bend element 335 (see Fig. 5B, [0063]) and a second bend element 366 (see Figs. 5A – 6, [0063]), the second bend element 366 being proximal to the first bend element 335 (366 is proximal to 335) in a natural state. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Escudero to incorporate the teachings of Gupta and have a medical device with a first bend element and a second bend element proximal to the first bend element in a natural state. Motivation for such can be found in Gupta as these two bends results in an s-shape which has offset that can obtain optimum apposition to the tissue walls to align the cutter to cut the material along the edge of the vessel wall (see [0063]).
The combination of Escudero and Gupta does not explicitly disclose: wherein the lumen of the outer tubular member is in communication with an aspiration tube configured to be connected to an aspiration source.
However, Wulfman in a similar field of invention teaches a medical device 600 (see Figs. 5-6B) with an outer tubular member 40 (see Figs. 5-6B) with a lumen the lumen of 40 and an aspiration source vacuum (see [0083]). Wulfman further teaches: wherein the lumen the lumen of 40 of the outer tubular member 40 is in communication with an aspiration tube 604 (see Fig. 5, [0083]) configured to be connected to an aspiration source vacuum (see [0083]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Escudero and Gupta to incorporate the teachings of Wulfman and have wherein the lumen of the outer tubular member is in communication with an aspiration tube configured to be connected to an aspiration source. Motivation for such can be found in Wulfman as this induces fluid flow from the treatment member into the catheter and prevents loss of vacuum so that aspirate may be removed (see [0083]). 
In regards to claim 3, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above. Gupta further teaches: wherein the first bend element 335 and the treatment member 303 are configured to be substantially coplanar in a state of contact with a blood vessel wall (see Figs. 5A – 6, [0063] – [0064], 303 is on the same plane with 335).
In regards to claim 4, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above. Gupta further teaches: wherein in the natural state (in the natural state of the device as seen in Figs. 5A – 6, and described in [0063] – [0064]) or a packaged state, and where d is an outer diameter of the first tubular member, h is an inner diameter of a target blood vessel lumen, θ1 is an angle 1 (see Figs. 5A – 6, [0063]) in degrees of the first bend element 335, θ2 is an angle 2 (see Figs. 5A – 6, [0063]) in degrees of the second bend element 366, and I is a length between the first bend element and the second bend element, and wherein θ1 1 is preferably equal to θ2 2 (see [0063], with overlapping ranges of angles, both angles are 140 degrees for example).
In regards to claim 5, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 4, see 103 rejection above. Gupta further teaches: wherein in the natural state (in the natural state of the device as seen in Figs. 5A – 6, and described in [0063] – [0064]) or a packaged state, and where d is an outer diameter of the first tubular member, h is an inner diameter of a target blood vessel lumen, θ1 is an angle 1 (see Figs. 5A – 6, [0063]) in degrees of the first bend element 335, θ2 is an angle 2 (see Figs. 5A – 6, [0063]) in degrees of the second bend element 366, and I is a length between the first bend element and the second bend element, and wherein θ1 1 is preferably equal to θ2 2 (see [0063], with overlapping ranges of angles, both angles are 140 degrees for example), in case of θ1 = θ2 (see [0063], with overlapping ranges of angles, both angles are 140 degrees for example) the medical device 300 is configured to work in a vessel that has the inner diameter less than h (for examination purpose, the Office will choose this first clause for claim 5 as the claim recites different conditions in the alternative); in case of θ1 > θ2, the medical device is configured to work in the vessel that has the inner diameter greater than h; and in case of θ1 < θ2, a tip of the treatment member is configured to face toward an inside of a vessel.
The language, " in case of R1 =R2 the medical device is configured to work in a vessel that has the inner diameter less than h (< h)," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Escudero and Gupta meets the structural limitations of the claim, and is capable of operating in a vessel which inner diameter is less than the target vessel diameter, as the device is capable of being used in atherectomy procedures. 
In regards to claim 10, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above. The combination of Escudero and Gupta further teaches: wherein the first bend element 335 (Gupta), the second bend element 366 (Gupta), and the treatment member 102 (Escudero) are configured to helically contact a blood vessel wall (see Fig. 10D Escudero, the treatment member moving helically to contact a blood vessel wall and with the shape of the bends to also come in contact with the wall, they too would helically contact a blood vessel wall; the combination of Escudero and Gupta would include the two bend elements of Gupta with the device of Escudero and since the treatment member of Escudero helically contacts the vessel wall, the two bend elements will also rotate and contact the wall helically to follow the treatment member due to the s-shape of the bends, see Fig. 6 of Gupta).  
In regards to claim 11, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above. The combination of Escudero and Gupta further teaches: wherein outer tubular member is configured to rotate while maintaining a state in which a guide wire does not rotate with the first bend element, the second bend element, and the treatment member are in a state of contact with a vessel wall. 
The language, "wherein outer tubular member is configured to rotate while maintaining a state in which a guide wire does not rotate with the first bend element, the second bend element, and the treatment member are in a state of contact with a vessel wall," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Escudero and Gupta meets the structural limitations of the claim, and is capable of the outer tubular member rotating while not rotating the guide wire while the first bend element, the second bend element, and the treatment member, as seen in Fig. 10D of Escudero the treatment member rotates along the vessel wall while the guide wire is kept in the same position within the device and with combination with Gupta, the first and second bend elements are capable of contacting the vessel wall. 
In regards to claim 21, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above. Gupta further teaches: wherein the distal-most end portion 105 of the treatment member 100 includes a distal tapering portion (see annotated Fig. 1 below claim 26) a proximal tapering portion (see annotated Fig. 1 below claim 26), and a ring shaped portion (see annotated Fig. 1 below claim 26, the intermediate portion of the distal-most end portion is ring shaped, hence a ring shaped portion) between the distal tapering portion (see annotated Fig. 1 below claim 26) and the proximal tapering portion (see annotated Fig. 1 below claim 26). 
In regards to claim 22, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim211, see 103 rejection above. Gupta further teaches: wherein the ring shaped portion (see annotated Fig. 1 below claim 26, the intermediate portion of the distal-most end portion is ring shaped, hence a ring shaped portion) has a constant outer diameter (see Fig. 1, this intermediate portion does not taper, therefore has a constant outer diameter). 
In regards to claim 24, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above. Escudero further discloses: wherein the at least one window 106 comprises a plurality of circumferentially spaced-apart windows 106 (see Fig. 1b, there are multiple windows). 
In regards to claim 25, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above. Escudero further discloses: the aspiration source 152. 
In regards to claim 30, the combination of Escudero, Gupta, and Wulfman teaches: the medical device of claim 1, see 103 rejection above. Gupta further teaches: wherein the distal-most end portion 105 of the treatment member includes a distal tapering portion (see annotated Fig. 1 below claim 26) and a ring shaped portion (the intermediate portion of the distal-most end portion is a ring shaped portion) between the distal tapering portion (see annotated Fig. 1 below claim 26) and the intermediate portion (see annotated Fig. 1 below claim 26).
The combination of Escudero and Gupta further teaches: a taper shape of the distal tapering portion (taper of Gupta, see annotated Fig. 1 below claim 26, is more gradual and less rounded than that of Escudero, the taper does not come to a point but rather a planar face or two different points) is different from a taper shape of the intermediate portion (taper of Escudero see annotated Fig. 3A below claim 26, is more rounded and resulted in a steeper taper, additionally the taper comes to a point). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Escudero in view of Gupta and Wulfman as applied to claim 1 above, and further in view of Vrba et al (US 20190069949 A1), herein referenced to as “Vrba”.
	In regards to claim 2, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above. The combination of Escudero, Gupta, and Wulfman does not explicitly teach: wherein the first bend element and the second bend element are configured to contact a vessel wall at a same time such that the first bend element is configured to redirect a tip of the treatment member in order not to face the tip toward a vessel wall and the second bend element is configured to enhance a contact force against the vessel wall on an opposite side of the at least first bend element.  
However, Vrba teaches in a similar field of invention a medical device (see Figs. 27A – 27C) with a treatment member 2710 (see Figs. 27A – 27C), an outer tubular member 2725 (see Figs. 27A – 27C), a first bend element (see annotated Fig. 27A below) and a second bend element (see annotated Fig. 27A below). Vrba further teaches: wherein the first bend element (see annotated Fig. 27A below) and the second bend element (see annotated Fig. 27A below) are configured to contact a vessel wall (see annotated Fig. 27A below) at a same time such that the first bend element is configured to redirect a tip of the treatment member in order not to face the tip toward a vessel wall (see annotated Fig. 27A below, it can be seen that the tip of 2710 is not faced towards the vessel wall but rather in parallel with the vessel wall) and the second bend element is configured to enhance a contact force against the vessel wall on an opposite side of the at least first bend element (see [0375], the normal force applied to vessel is increased by the bending of the outer tubular member 2725). 

    PNG
    media_image3.png
    244
    828
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Escudero, Gupta, and Wulfman to incorporate the teachings of Vrba and have wherein the first bend element and the second bend element are configured to contact a vessel wall at a same time such that the first bend element is configured to redirect a tip of the treatment member in order not to face the tip toward a vessel wall and the second bend element is configured to enhance a contact force against the vessel wall on an opposite side of the at least first bend element. Motivation for such can be found in Vrba as enhancing a contact force against a vessel wall increases the stability of the outer tubular member within the target anatomy (see [0375]). 
Claims 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Escudero in view of Gupta and Wulfman as applied to claim 1 above, and further in view of Smith et al (US 20130096587 A1), herein referenced to as “Smith”.
In regards to claim 6, the combination of Escudero, Gupta, and Wulfman teaches: The medical device of claim 1, see 103 rejection above.  The combination of Escudero and Gupta further teaches: wherein the outer tubular member is comprised a first tubular member 333 (see Gupta Fig. 5B, [0063]), the first tubular member 333 being made of Nitinol (see Gupta [0062], made of Nitinol), and a second tubular member (see annotated Fig. 5A of Gupta below, the portion of 301 proximal of 333). The combination of Escudero, Gupta, and Wulfman does not explicitly teach: the second tubular member being stainless steel, and a connector between the first tubular element and the second tubular element.

    PNG
    media_image4.png
    265
    784
    media_image4.png
    Greyscale

	However, Smith in a similar field of invention teaches: a medical device 600 (see Figs. 6A – 6C), an outer tubular member 602 (see Figs. 6A – 6C), a first tubular member 620 and 622 (see Figs. 6A – 6C), and a first bend element 620 (see Figs. 6A – 6C, [0085], there being a low bending stiffness in this region). Smith further teaches a second tubular member 614 (see Figs. 6A – 6C, [0085]), the second tubular member 614 being stainless steel (see [0076], made of stainless steel), and a connector 616 (see Figs. 6A – 6C, [0085]) between the first tubular element 620 and 622 and the second tubular element 614. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Escudero, Gupta, and Wulfman to incorporate the teachings of Smith and have the second tubular member be stainless steel, and a connector between the first tubular element and the second tubular element. Motivation for such can be found in Smith as a metal tube provides a high degree of pushability, pullability, and torquability (see [0077]). 
In regards to claim 7, the combination of Escudero, Gupta, Wulfman and Smith teaches: The medical device of claim 6, see 103 rejection above. Escudero is further silent regarding wherein a rigidity of a distal end of the first tubular member is higher than a rigidity of the first bend element. Smith further teaches: wherein a rigidity of a distal end 622 (see Figs. 6A – 6C, [0085]) of the first tubular member 620 and 622 is higher than a rigidity (see [0085], each region except the distal-most region 622 has a lower bending stiffness than the regions proximal to that region, thus 620 would have the lowest bending stiffness thus the least rigidity) of the first bend element 620.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Escudero, Gupta, and Wulfman to incorporate the teachings of Smith and have wherein a rigidity of a distal end of the first tubular member is higher than a rigidity of the first bend element. Motivation for such can be found in Smith as a higher stiffness in the distal end would result in preventing necking of the connection between the treatment member and the outer tubular member when pulling the device proximally such as when retrieving the device out of the patient (see [0067]).	
In regards to claim 8, the combination of Escudero, Gupta, Wulfman and Smith teaches: The medical device of claim 6, see 103 rejection above. The combination of Escudero and Gupta further teaches: wherein the first bend element 335 (Gupta) and the second bend element 366 (Gupta) are located in the first tubular member 333 (Gupta). 
In regards to claim 9, the combination of Escudero, Gupta, Wulfman and Smith teaches: The medical device of claim 6, see 103 rejection above. Smith further teaches: wherein the connector 616 is located on a straight part of the outer tubular member 602 (see Figs. 6A – 6C, 616 is straight). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771